JoAnn Flores, Individually
                                                                  and as Representative of the
                                                                   Estate of Justin M. Flores,
                                                                           Deceased,


                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 17, 2014

                                    No. 04-13-00737-CV

   WAL-MART STORES, LLC, Wal-Mart Stores, Inc., and Wal-Mart Stores Texas, L.P.,
                              Appellants

                                              v.

JoAnn FLORES, Individually and as Representative of the Estate of Justin M. Flores, Deceased,
 and for and on behalf of All Those Entitled to Recover for the Death of Justin M. Flores under
                        the Texas Wrongful Death and Survival Statutes,
                                           Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-10-109
                        Honorable Ana Lisa Garza, Judge Presiding


                                       ORDER
       The Appellee’s Motion for Leave to Withdraw April L. Farris as Counsel is GRANTED.



                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court